If there is any merit in the suggestion of the learned counsel for appellant that the proceeding should be opened for the purpose of permitting him to call another witness, application for that relief should be addressed to the surrogate. So far as-the “ private conversation ” to which the record refers is concerned, it appeared upon the argument that' it related to a conversation between counsel for the respective parties and appellant’s counsel with the court, which was of no material consequence. Decree and order of the Surrogate’s Court of Nassau county affirmed, with 'costs. Jenks, P. J., Mills, Rich, Putnam and Blaekmar, JJ., concur.